Exhibit 10.3

KENNAMETAL INC.

RESTRICTED UNIT AWARD

CEO

Grant Date:                     

Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Restricted Unit Award (the “Award”) for
«number of stock units» Stock Units, subject to the terms and conditions of the
Kennametal Inc. Stock and Incentive Plan of 2010, as Amended and Restated on
October 22, 2013 (the “Plan”), and the additional terms listed below.
Capitalized terms used herein, but not otherwise defined herein, shall have the
same meaning ascribed to them in Schedule A or the Plan.

1. Each Stock Unit represents the right to receive one Share of the Company’s
Capital Stock, par value $1.25 per share, subject to the Forfeiture Restrictions
(defined below). Notwithstanding, Stock Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
the purpose of calculating the number of Shares, if any, to be delivered under
the Award.

2. The prohibition against transfer and the obligation to forfeit and surrender
the Stock Units to the Company are herein referred to as “Forfeiture
Restrictions.” The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of, except
as described in the Plan, to the extent then subject to the Forfeiture
Restrictions. The Forfeiture Restrictions will be binding upon, and enforceable
against, any permitted transferee of the Stock Units.

3. Provided that the Awardee does not Separate from Service and maintains
Continuous Status as an Employee from the Grant Date through the lapse date, the
Forfeiture Restrictions will lapse as follows: (a) on the first anniversary of
the Grant Date, one-fourth (1/4) of the Stock Units will vest and the Forfeiture
Restrictions will lapse as to those Stock Units; (b) on the second anniversary
of the Grant Date, an additional one-fourth (1/4) of the Stock Units will vest
and the Forfeiture Restrictions will lapse as to those Stock Units; (c) on the
third anniversary of the Grant Date, an additional one-fourth (1/4) of the Stock
Units will vest and the Forfeiture Restrictions will lapse as to those Stock
Units; and (d) on the fourth anniversary of the Grant Date, the remaining
one-fourth (1/4) of the Stock Units will vest and the Forfeiture Restrictions
will lapse as to those Stock Units.

4. The Stock Units, to the extent then subject to the Forfeiture Restrictions,
will be forfeited to the Company upon Separation from Service for any reason
other than death, Disability, Retirement, or involuntary termination by the
Company or any successor of the Company without cause (a) within the six-month
period immediately preceding a Change in Control in contemplation of such Change
in Control (and the Change in Control actually occurs) or (b) during the
two-year period immediately following a Change in Control (an “Involuntary
Change in Control Separation”). In the event that the Awardee Separates from
Service as a result of death, Disability or Retirement, the Forfeiture
Restrictions relating to any outstanding Stock Units under this Award will
automatically lapse. In the event that the Awardee Separates from Service on
account of an Involuntary Change in Control Separation, the Forfeiture
Restrictions relating to any outstanding Stock Units under this Award will
automatically lapse as of the consummation of the Change in Control or, if
later, the Awardee’s date of Separation from Service.

5. Except as otherwise provided herein, the shares of Company Capital Stock (the
“Shares”) underlying Stock Units which are no longer subject to Forfeiture
Restrictions shall be issued to the



--------------------------------------------------------------------------------

Awardee on the lapse date (or as soon as reasonably practicable thereafter but
in no event later than the 15th day of the third month following such date),
subject to the Awardee’s satisfaction of all applicable income and employment
withholding taxes. Notwithstanding the foregoing or any provisions of this Award
or the Plan to the contrary, for a U.S. participant who is or becomes eligible
to Separate from Service on account of Retirement during the term of this award,
upon a Separation from Service due to Retirement, Disability or an Involuntary
Change in Control Separation, the delivery of any Shares underlying this Award
will be delayed and delivered on the six (6) month anniversary of the Awardee’s
Separation from Service, subject to the Awardee’s satisfaction of all applicable
income and employment withholding taxes.

6. The Shares underlying Stock Units shall not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws. The Company may refuse to register a transfer of the
Shares on the stock transfer records of the Company if the transfer constitutes
a violation of any applicable securities law and the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.

7. This Restricted Unit Award is intended to comply with Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) or
an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. The Company reserves the right to administer, amend or
modify the Award or to take any other action necessary or desirable to enable
the Award to be interpreted and construed accordingly. Notwithstanding the
foregoing, the Awardee acknowledges and agrees that Section 409A may impose upon
the Awardee certain taxes or interest charges for which the Awardee is and shall
remain solely responsible. Notwithstanding the foregoing or any provision of
this Award to the contrary, if this Award is subject to Section 409A (and not
excepted therefrom) and a Change of Control is a distribution event for purposes
of the Award, the definition of Change in Control shall be interpreted,
administered and construed in a manner necessary to ensure that the occurrence
of any such event shall result in a Change of Control only if such event
qualifies as a change in the ownership or effective control of a corporation, or
a change in the ownership of a substantial portion of the assets of a
corporation, as applicable, within the meaning of Treas. Reg. § 1.409A-3(i)(5).

8. Notwithstanding anything to the contrary in this Award or the Plan, in the
event that this Award is not accepted by the Awardee on or before the date that
is 180 days from the grant date noted herein (the “Forfeiture Date”), then this
Award shall become null and void and all Stock Units subject to this Award shall
be forfeited by the Awardee as of the Forfeiture Date. For acceptance to be
valid, the Awardee must accept this Award in the manner specified by the
Company. Any Shares underlying the Stock Units covered by this Award that are
forfeited by the Awardee shall be returned to the Plan and resume the status of
shares available for grant.

9. All other terms and conditions applicable to this Award are contained in the
Plan; provided, however, pursuant to a resolution adopted by the Board dated
                     , 2014, the provisions of Section 11 of the Plan shall not
apply to this Award. A copy of the Plan and related Prospectus is available on
your accounts page at netbenefits.fidelity.com under Plan Information and
Documents, as well as on The Hub under Human Resources.

 

  KENNAMETAL INC. By:   Kevin G. Nowe Title:   Vice President, Secretary and
General Counsel



--------------------------------------------------------------------------------

Schedule A

For purposes of this Award, the terms “Change in Control”, “Merger of Equals”
and “Retirement” shall have the meaning set forth below:

A. “Change in Control” shall mean a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
promulgated under the Exchange Act as in effect on the date thereof or, if
Item 6(e) is no longer in effect, any regulations issued which serve similar
purposes; provided that, without limitation, such a Change in Control shall be
deemed to have occurred upon the occurrence of any one of the following events:

(i) a Business Combination has been completed, excluding any such Business
Combination that constitutes a Merger of Equals;

(ii) the Company shall sell all or substantially all of its operating properties
and assets to another person, group of associated persons or corporation,
excluding any Affiliate of the Company, and excluding any such sale that
constitutes a Merger of Equals; or

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing 25% or more of either (A) the then
outstanding capital stock of the Company, or (B) the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally in
the election of directors; provided that, the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company;
(2) any acquisition by the Company; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate
of the Company; or (4) any acquisition by any corporation pursuant to a
transaction that constitutes a Merger of Equals.

B. “Merger of Equals” shall mean (unless the Committee or Board provides
otherwise) a Business Combination which results in the following conditions:

(i) All or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding Capital Stock and the
outstanding voting securities of the Company entitled to vote generally in the
election of directors immediately prior to such Business Combination
beneficially own, following the Business Combination, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of capital stock and
the then outstanding voting securities of the entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the outstanding Capital Stock and the outstanding voting
securities of the Company entitled to vote generally in the election of
directors, as the case may be;

(ii) No “person” (as such term is used in Section 13(d) and 14(d) of the
Exchange Act) (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of, respectively, the
then outstanding shares of capital stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and



--------------------------------------------------------------------------------

(iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
incumbent board at the time of the execution of the initial agreement, or at the
time of the action taken by the incumbent board approving such Business
Combination.

C. “Retirement” shall mean the Awardee’s Separation from Service with the
Company or any Subsidiary, Affiliate or Parent of the Company at a time when the
Awardee (a) has attained age 55 with eight (8) years of service, (b) has
attained age 65, or (c) is required by law or regulations to Separate from
Service with the Company or any Subsidiary, Affiliate or Parent of the Company
under a mandatory retirement scheme.